Citation Nr: 1226828	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-36 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tinea versicolor, claimed as a skin rash.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Margo M. Cotman, Agent


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


REMAND

On his September 2008 substantive appeal (VA Form 9), the Veteran indicated that he wished to appear at a hearing before the Board at his local VA office.  In a February 2009 letter, the RO informed the Veteran that he was scheduled for his requested hearing in March 2009.  However, this letter contained the wrong zip code for the Veteran's address.  The correct zip code is documented in numerous communications from the Veteran and was verified by the Board using the United States Post Office website.

While the Veteran knew about the March 2009 hearing and requested that it be rescheduled, the claims file shows that it was his representative that informed him of the date and time of the hearing in a February 2009 letter that was sent to the Veteran's correct address.  Whether the Veteran ever received the February 2009 letter from the RO is unclear.

Following the Veteran's request for a rescheduled hearing, the RO again sent the Veteran a letter in August 2009, informing him of the hearing that was scheduled in September 2009.  This notice was again sent using the wrong zip code for the Veteran's address.  The Veteran did not appear for his scheduled hearing.

Based on a review of the record, the Board finds that proper notice to the Veteran of his hearing scheduled in September 2009 was not provided, since the wrong zip code was used.  Therefore, the Board finds that the Veteran is entitled to another scheduled hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

The RO should schedule the Veteran for a Travel Board in accordance with the docket number of this appeal.  The RO should make sure to send the notice to the Veteran's correct address, to include his correct zip code.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

